Per Curiam,
No right of appeal is given in cases such as this, and hence the certiorari brings up for review nothing save the regularity of the proceedings in the court below. An inspection of the record proper discloses no error that requires either a reversal or modification of the decree. There is nothing in either of the ten specifications of error that requires discussion. Neither of them is sustained.
Decree affirmed, with costs to be paid by the School District of the Borough of Aliquippa.